Citation Nr: 1760172	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right wrist disability.

2. Entitlement to an evaluation in excess of 10 percent for fracture of the left wrist.

3. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to increased ratings for a left wrist disability and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence demonstrates that his right wrist disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right wrist disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veteran's Claims Assistance Act (VCAA) requires the VA to provide notice and assistance to the appellant to substantiate his or her claim. However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection.

Entitlement to service connection for a right wrist disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Veteran contends his right wrist was initially injured in an in-service explosion which caused him to be thrown from a truck, and that he has experienced wrist pain on a continuous basis since.  Service treatment records do not explicitly indicate the Veteran was diagnosed with a right wrist disability in service; however, they do document a left wrist fracture, and the Veteran has been service connected for residuals of that disability.  He maintains he suffered a right wrist sprain in the same incident during which his left wrist was initially injured.  The Board finds these statements credible in light of the nature of the Veteran's service, and the consistent nature of his right wrist-related complaints since separation.

In particular, the Board notes the ongoing complaints of right wrist pain during the appeal period.  The Veteran has consistently linked his right wrist problems to service, specifically to the aforementioned incident in which he also injured his left wrist, and the record reveals no alternative provenance for the disability, diagnosed as arthritis and synovitis of the right wrist.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds sufficient grounds in the record to grant service connection for a right wrist disability in this case.


ORDER

Entitlement to service connection for a right wrist disability is granted.



REMAND

Additional development is necessary before the Veteran's claims for increase can be finally adjudicated.  With respect to the Veteran's claim for increase for his left wrist disability, the Board observes that the most recent VA examination of record was conducted in November 2009.  Nearly a decade having passed, the Board finds a remand for reexamination necessary to determine the current nature and severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Similarly, it has been over four years since the Veteran underwent his initial PTSD examination.  Further, the Veteran has indicated his symptoms have since worsened.  For instance, a November 2013 statement indicates the Veteran's PTSD symptoms are "getting worse every day."  More recent VA treatment records also suggest the presence of emerging symptoms, including worsening mood swings.  As such, the Board finds a remand for reexamination necessary to determine the current nature and severity of the Veteran's PTSD symptoms.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA and private treatment records that are not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to evaluate the current nature and severity of his left wrist disability.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the wrist.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case should be issued.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


